Citation Nr: 1534673	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  10-17 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chronic low back strain prior to February 9, 2015.

2.  Entitlement to a rating in excess of 20 percent for chronic low back strain from February 9, 2015.

3.  Entitlement to an initial rating in excess of 10 percent for left hip strain.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 2001 to February 2002. 

These matters came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO granted service connection and assigned separate 10 percent ratings for the left hip strain and for chronic low back strain.  The Veteran disagreed with the disability ratings assigned.  

In July 2010, the Veteran testified before the undersigned Acting Veterans Law Judge during a Travel Board hearing.  A transcript is associated with the record.  

This appeal was previously before the Board in February 2014 when it was remanded for further development.  It has been returned for further appellate consideration.  

Following the February 2014 remand, a March 2015 rating decision increased the evaluation for the Veteran's low back strain to 20 percent, but effective from only February 09, 2015.  A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the Veteran's claim for an increased rating for his low back strain remains on appeal for the entire period.  For the sake of convenience, the Board has characterized this matter as two separate issues in order to reflect the staged rating that has been assigned. 



FINDINGS OF FACT

1.  Prior to February 9, 2015, the Veteran's flexion of the lumbar spine always exceeded 60 degrees and his combined range of motion always exceeded 120 degrees without additional limitations following repetitive motion testing; there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and there were no objective neurologic abnormalities.  

2.  From February 9, 2015, the Veteran's flexion of the lumbar spine has exceeded 30 degrees without additional limitations following repetitive motion testing; there is no ankylosis, and no objective neurologic abnormalities.  

3.  The Veteran's left hip strain has not resulted in limitation of flexion of the thigh to 30 degrees or less, limitation of abduction so that motion is lost beyond 10 degrees, flail joint, impairment of the femur, or ankylosis of the left hip.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for chronic low back strain prior to February 9, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5237, 5242 (2014). 

2.  The criteria for a rating in excess of 20 percent for chronic low back strain from February 9, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5237, 5242 (2014). 

3.  The criteria for an initial rating in excess of 10 percent for left hip strain have not been met for any portion of the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Codes 5250, 5251, 5252, 5253, 5254, 5255 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); C.F.R. § 3.159(b)(1) (2014).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from disagreement with the initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the record reflects that the Veteran was provided with complete VCAA notification in letters dated February 2009 and August 2009.  The duty to notify has been met.  

The Board further finds that the duty to assist has been met.  All VA treatment records and private treatment records that have been identified have been obtained.  The February 2014 remand requested that recent VA treatment records be obtained, that the Veteran's vocational rehabilitation folder be obtained and that the Veteran be afforded new VA examinations of his service connected disabilities.  This has been accomplished.  

The Veteran offered testimony at a hearing before the undersigned Acting Veterans Law Judge in July 2010.  The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2014) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the undersigned engaged the Veteran and his representative in a discussion regarding the Veteran's current symptoms and their effects on his daily life.  There was a discussion of relevant evidence, and the undersigned asked the Veteran to identify all treatment sources.  The duties imposed by 38 C.F.R. § 3.103(c)(2), as explained by the United States Court of Appeals for Veterans Claims (Court) in Bryant v. Shinseki, 23Vet. App. 488 (2010) have been met.  The Board finds that the duty to assist has been met, and will proceed with adjudication of the Veteran's appeal.  

Increased Ratings

The Veteran contends that the initial evaluations assigned to his service connected low back and left hip are inadequate to reflect the level of impairment they produce.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

The Board notes that these issues involve the Veteran's dissatisfaction with the initial rating for his disabilities assigned following the grant of service connection.  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Low Back

The Veteran's low back disability is evaluated under the rating codes for lumbosacral strain and for degenerative arthritis of the spine.  Both of these disabilities are evaluated under the General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a, Codes 5237, 5242.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is a vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine is evaluated as 30 percent disabling. 

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the General Rating Formula for Diseases and Injuries of the Spine. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are from zero to 45 degrees, and left and right lateral rotation are to 80 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees, and the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  Any associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  General Rating Formula for Diseases and Injuries of the Spine. 

The rating code for degenerative arthritis of the spine notes that the rating code for degenerative arthritis should be considered.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  

The evidence includes the report of a VA examination of the joints conducted in April 2009.  He described his back pain as an achy pain in the mid low back which waxes and wanes.  He had daily flare-ups in which the pain increased to 6 on a scale to 10.  He denied any radiation of the back pain but said it affected his ability to walk.  He also denied any incapacitating episodes or use of assistive devices.  On examination, the lumbar spine had flexion to 80 degrees and extension to 15 degrees with end of range pain for both.  Right and left lateral flexion was both to 30 degrees with pain.  Right rotation was to 45 degrees and left rotation to 30 degrees.  There was no additional limitation of motion following repetitive use, and no spasms were detected.  Straight leg raising caused back tightness bilaterally.  Motor strength was 5/5, reflexes were 2+, and the sensory examination was normal.  The diagnosis was mild chronic lumbar strain.  

An April 2009 VA x-ray study of the lumbar spine was normal.  A September 2009 magnetic resonance imaging study was also normal.  

An October 2009 VA physical therapy record states the Veteran reported pain across his low back.  The lumbar spine had 62 degrees of flexion, bilateral sidebending to 15 degrees, and extension to 9 degrees with pain on all movements.  He reported occasional numbness and tingling in both lower extremities.  

VA treatment records include a May 2013 MRI that showed degenerative joint disease of the lumbar spine.  He complained of intractable pain of the low back in August 2013 which was no longer controlled by his medication.  The pain was non-radiating, and the Veteran had normal flexion and extension.  He requested a new back brace.  November 2013 records continue to show reports of non-radiating back pain.  

The Veteran was afforded a VA examination in April 2014.  The claims folder was reviewed by the examiner.  He reported flare-ups initiated by standing or sitting for more than 10 to 15 minutes.  On examination, the Veteran had flexion to 75 degrees; extension to 20 degrees; right and left lateral flexion to 25 degrees; and right and left lateral rotation to 25 degrees.  Objective evidence of pain was shown at each of these end points.  Other symptoms included weakened movement; excess fatigability; incoordination; pain on movement; instability of station; disturbance of locomotion; interference with sitting; standing and/or weight-bearing; and lack of endurance.  However, he was able to perform repetitive motion testing, after which there was no additional limitation of motion due to these symptoms.  He had muscle spasms but they did not result in abnormal gait or spinal contour, and there was no guarding.  Straight leg raising was negative and he did not have radiculopathy or any other neurologic abnormalities.  There was no ankylosis.  The Veteran did not have intervertebral disc syndrome.  He occasionally used a back brace.  Arthritis was confirmed by imaging study.  The examiner stated that the Veteran's back pain negatively impacted his ability to work.  It has prevented him from moving swiftly as required in his former job and currently he would frequently miss class due to back pain.  The examiner added that pain, weakness, fatigability and incoordination may significantly limit the Veteran's functional ability during flare-ups or with repeated use over extended time, but such limitations were not demonstrated on the examination.  

The Veteran underwent another VA examination on February 9, 2015.  His e-folder was reviewed by the examiner.  He reported worsening back pain that affected his sleep.  There was pain on palpation of the bilateral lumbar paraspinals.  He reported flare-ups of increased pain.  On examination, there was flexion to 40 degrees, extension to 20 degrees, right and left lateral flexion to 30 degrees, right lateral rotation to 10 degrees and left lateral rotation to 5 degrees.  Pain was noted on forward flexion but not the other movements.  The Veteran was able to perform repetitive motion testing of at least three repetitions, but this did not produce any additional loss of function or range of motion.  He was not examined immediately after repetitive use over time, but the examiner believed the examination supported the Veteran's statements describing functional loss with repetitive use over time.  The Veteran reported a few flare-ups each month of moderate severity, lasting for one day.  Pain, weakness, fatigability and incoordination significantly limited functional ability with flare-ups.  He had guarding with abnormal gait and spinal contour.  Muscle strength was normal, as were reflexes, straight leg testing, and sensory testing.  There was no radiculopathy reported or shown on testing, and no other neurologic abnormalities.  The Veteran did not have intervertebral disc syndrome.  He wore a back brace daily.  Arthritis was documented on imaging study but there was a fracture.  He was trained in vehicle maintenance but was unable to tolerate working in this field and was unemployed.  

Based on this evidence, the Board finds that entitlement to an evaluation higher than 10 percent for the Veteran's lumbar strain is not demonstrated prior to February 9, 2015.  The Veteran did not have ankylosis during this period.  While flexion of the lumbar spine to of 60 degrees or less might warrant a higher rating, at no time during this period was flexion less than 62 degrees.  The Veteran's combined range of motion was 245 degrees in April 2009 and 195 degrees in April 2014, both of which exceed the 120 that might support a higher rating.  Repetitive motion testing noted pain, weakness, fatigability and incoordination, but there was no additional limitation of motion.  There was no muscle spasm or guarding productive of an abnormal gait or spinal contour.  The criteria for a 20 percent evaluation were not met during this period.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5237, 5242.  Finally, there was no radiculopathy or any other neurologic abnormalities, and additional separate ratings are not required.  38 C.F.R. § 4.71a, Note (1).  General Rating Formula for Diseases and Injuries of the Spine.

Similarly, entitlement to an evaluation higher than 20 percent from February 9, 2015 is not shown.  The examination conducted on that date shows that the Veteran had flexion of 40 degrees, which does not meet the criteria of 30 degrees or less required for the next highest rating.  The combined range of motion was 135 degrees.  Repetitive motion testing noted pain, weakness, fatigability and incoordination, but there was no additional limitation of motion.  The examiner found that the examination supported the Veteran's reports of functional loss with repetitive use over time, but there is no indication that this reduced the Veteran's flexion to 30 degrees.  His flare-ups only occurred a few times each month without evidence that they resulted in limitation of flexion to 30 degrees or less.  The Veteran does not have ankylosis.  Thus, the criteria for a 40 percent rating or higher have not been met.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5237, 5242.  Once again, there was no radiculopathy or any other neurologic abnormalities that would merit a separate rating.  38 C.F.R. § 4.71a, Note (1).  General Rating Formula for Diseases and Injuries of the Spine.

Left Hip

The Veteran's left hip strain is evaluated under the rating criteria for limitation of flexion of the thigh.  Under this rating code, limitation of flexion to 45 degrees is evaluated as 10 percent disabling.  Limitation of flexion to 30 degrees is 20 percent disabling.  Limitation of flexion to 20 degrees is 30 percent disabling, and limitation of flexion to 10 degrees is 40 percent disabling.  38 C.F.R. § 4.71a, Code 5252.  Once again, any additional impairment on repetitive use due to factors such as pain, weakness, incoordination, or excess fatigability must be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

The Veteran underwent a VA examination of his hip in April 2009.  He stated that he did not usually have any problem with his hip but would experience weekly flare-ups lasting for a few hours in which it was difficult to move the hip.  He said the hip would go out on him and that there was a decrease in the range of motion.  On examination, the left hip had extension to 20 degrees and flexion to 80 degrees with end of range pain.  Abduction was to 30 degrees, internal rotation to 35 degrees, and external rotation to 40 degrees.  There was no additional limitation following repetitive use on this examination, and there was no trochanteric tenderness.  An April 2009 VA x-ray study of the left hip was normal.  The diagnosis was mild left hip strain.  

VA treatment records show occasional complaints of left hip pain.  A November 2013 note states this left hip pain was doing better.  

There was an additional VA examination of the left hip in April 2014.  The claims folder was reviewed by the examiner.  The Veteran reported flare-ups with standing and sitting for greater than 10 to 15 minutes.  Left hip flexion was to 100 degrees and extension was greater than 5 degrees with no objective evidence of painful motion until those points.  Abduction was not lost beyond 10 degrees, and adduction was not limited such that the Veteran was unable to cross his legs.  Rotation was not limited such that he could not tow out more than 15 degrees.  The Veteran was able to perform repetitive motion testing, which did not result in any additional functional limitation due to factors such as pain, fatigue, incoordination or weakness.  There was no pain on palpation and muscle strength was normal.  The Veteran did not have ankylosis, malunion or nonunion of femur.  The examiner added that this disability did not impact the Veteran's ability to work.  

The most recent VA examination was conducted in February 2015.  The Veteran's e-folder was reviewed by the examiner.  He reported flare-ups, which he described as pain with activity.  On examination, the Veteran's range of motion of his left hip was normal.  There was no additional limitation following repetitive motion testing.  The evidence neither supported nor contradicted the Veteran's statements describing functional loss with repetitive use over time or on flare-ups.  The examiner was unable to state whether or not pain, weakness, fatigability, or incoordination would significantly limit functional ability with repeated use over time or on flare-ups.  Muscle strength was normal without atrophy, and there was no ankylosis.  The Veteran did not have malunion or nonunion of the femur, flail hip joint or leg length discrepancy.  There were no significant findings on imaging studies, and this disability did not impact the Veteran's ability to perform any type of occupational task.  

The Board finds that the evidence does not support entitlement to an evaluation of more than 10 percent for the Veteran's left hip disability for any portion of the period on appeal.  At no point was the left hip flexion limited to 30 degrees or less, even after repetitive motion testing.  An increased rating is not shown under the rating code for limitation of flexion.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Code 5252.

The rating code for impairment of the thigh is also for consideration.  Limitation of abduction of the thigh in which the motion is lost beyond 10 degrees is evaluated as 20 percent disabling.  38 C.F.R. § 4.71a, Code 5253.  However, the Veteran did not have this limitation on any of the examinations even after repetitive motion testing, and his range of motion was normal on the most recent examination.  There is no evidence to demonstrate that the extension of the left thigh has ever been limited to 5 degrees, and the Veteran is already in receipt of the 10 percent rating allowable under that code.  38 C.F.R. § 4.71a, Code 5251.  He does not have ankylosis of the left hip or a flail hip.  38 C.F.R. § 4.71a, Codes 5250, 5254.  Finally, both the April 2014 and the February 2015 VA examinations were negative for any form of impairment of the femur, so that a higher rating is not possible under that code.  38 C.F.R. § 4.71a, Code 5255.  The Board concludes that there is no basis for a rating higher than 10 percent for the Veteran's left hip strain under any applicable rating code for any portion of the appeal period.  

Additional Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his lumbar strain and left hip strain.  These symptoms include limitation of motion and pain, all of which are provided for in the rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

Finally, the Board acknowledges that a claim for an increased evaluation can encompass a claim for a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU) if raised by the record or by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  It has not been raised in this case.  The evidence shows that the Veteran left a job in 2009 out of fear that it might affect his back.  However, the Veteran's vocational rehabilitation folder shows that it was determined that his occupational goals were feasible, and that he began college courses in order to prepare for a new career.  These appear to have continued until at least 2014.  The Veteran has not contended that his disabilities render him unable to obtain or maintain gainful employment.  Therefore, TDIU is not for consideration.  


ORDER

Entitlement to an initial rating in excess of 10 percent for chronic low back strain prior to February 9, 2015 is denied. 

Entitlement to a rating in excess of 20 percent for chronic low back strain from February 9, 2015 is denied. 

Entitlement to an initial rating in excess of 10 percent for left hip strain is denied. 



____________________________________________
M. W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


